Citation Nr: 1119388	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for laryngeal carcinoma, status post radiation with residual throat and voice problems, and if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that following the issuance of a supplemental statement of the case in August 2009 the Veteran submitted additional evidence.  In April 2011 his representative waived review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In a February 2007 rating decision, entitlement to service connection for laryngeal carcinoma was denied; the appellant did not timely appeal.

2.  The evidence received since the February 2007 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for laryngeal carcinoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the Board's reopening of the Veteran's claim of entitlement to service connection for laryngeal cancer, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As noted, the RO denied service connection for laryngeal carcinoma in a February 2007 rating decision.  The RO determined that as the Veteran served as a gunners mate the probability of exposure to asbestos was minimal.  

The evidence of record at the time of the February 2007 rating decision included service personnel records.  They indicate that the Veteran served aboard the USS Rooks as a gunners mate.  The record also contained VA treatment records for the period from June 2004 to September 2006.  These records do not reflect treatment or findings regarding throat cancer.

Evidence added to the record since the February 2007 rating decision includes private records showing treatment for dysplasia and laryngeal carcinoma.  

In his June 2009 substantive appeal, the Veteran related that he had spent two years in the Navy sleeping next to pipes that contained asbestos.  The Veteran's representative has argued that the Veteran did spend time below deck on his ship and that he must have been exposed to asbestos during that time.  

In April 2011 the Veteran submitted an article from the National Cancer Institute which notes that throat cancer is one that has been associated with asbestos exposure.  This article also points out that although the health risks from asbestos exposure increase with heavier and longer exposure, investigators had found asbestos-related diseases in individuals with only brief exposures.  

Having carefully reviewed the record, the Board concludes that new and material evidence sufficient to reopen the claim has been submitted.  As noted, the February 2007 decision concluded that probability of exposure was minimal.  The newly submitted evidence addresses that basis of denial, asserting that the Veteran likely was in close proximity to asbestos and that even brief periods of exposure can lead to asbestos-related diseases.  As such, the claim of entitlement to service connection for laryngeal cancer is reopened.  


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for laryngeal cancer is granted.


REMAND

In light of the reopening of the Veteran's claim, the Board concludes that additional development is necessary.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

In this case, the evidence demonstrates that the Veteran has undergone treatment for laryngeal dysplasia and carcinoma.  He has argued that he was exposed to asbestos on the USS Rooks.  The record also contains evidence indicating that the disability may be associated with the claimed asbestos exposure in service.  Accordingly, the Board concludes that a VA examination is necessary to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician with the appropriate expertise to determine the nature and etiology of his claimed laryngeal dysplasia and cancer.  The claims file and a copy of this remand should be forwarded to the examiner for review.  

A full history should be elicited from the Veteran during the course of the examination, the pertinent details of which should be recited in the examination report.  Specifically, the examiner should inquire as to the nature and extent of exposure to asbestos during service and thereafter.  Inquiry should also be made regarding exposure to other carcinogens (i.e., chemicals, cigarettes, etc).  

Upon review of the claims file, interview, and examination of the Veteran, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that laryngeal cancer is related to any disease or injury in service, to include exposure to asbestos.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


